Order entered September 12, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00459-CV

                           IN THE INTEREST OF C.E.W., A CHILD

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-56270-2011

                                              ORDER
       The appellees in this appeal are Mitchell Wolff, David Hanschen, and Clouse Dunn LLP.

Appellant has filed her brief; appellees brief was due September 10, 2014. Pending before the

Court is Mr. Hanschen’s unopposed motion for extension of time to file brief. He seeks until

October 10, 2014 to file his brief. We note Mr. Wolff has previously been granted an extension

to October 10, 2014. Appellee Clouse Dunn LLP has not filed an extension motion nor its brief.

For efficiency purposes, we GRANT Mr. Hanschen’s extension motion and, on our own motion,

GRANT Clouse Dunn an extension also. We ORDER Mr. Hanschen and Clouse Dunn to file

their briefs no later than October 10, 2014.       Appellant shall file a single reply brief, if any,

within twenty days of the date the last appellee brief is filed.


                                                        /s/    ELIZABETH LANG-MIERS
                                                               JUSTICE